COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Nataliya Krotova Allen v. Joyce Allen Rives

Appellate case number:   01-21-00118-CV

Trial court case number: 8916

Trial court:             County Court of Grimes County

       Appellee has filed a motion to dismiss the appeal and a motion for extension or to abate
the deadline for appellees’ brief.
       We grant the extension until August 13, 2021. The motion to dismiss will be carried with
the case.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: ___July 20, 2021_____